DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3, 6, 7, 9, 11-12, 14-15, 17, 20, 23-28, 30-34, 36, 38-39, 41, 43, 45, 47, 51-53, 56, 58, 60 and 62-63 have been canceled. Therefore, claims 1, 2, 4, 5, 8, 10, 13, 16, 18, 19, 21, 22, 29, 35, 37, 40, 42, 44, 46, 48-50, 54, 55, 57, 59 and 61 are currently pending in this application. 
Rejoinder
 In view of the amendments filed on July 27, 2022, claims 8, 16, 18, 19,  22, 37, 44, 46, 49, 50, 54, 55, 57, 59 and 61  directed to the process of  using an allowable product, or products directed to the same scope as the allowed product previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 24, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The remarks and amendments filed on July 27, 2022 were fully considered and entered into the application. 
In regards to the 35 U.S.C. 102(a)(1) rejection of claims 1,2, 4, 5, 10, 13, 21, 26, 29, 35, 40, 42 and 48, as being anticipated by JP 2003277340 the rejection is withdrawn in view of the amendments filed on July 27, 2022. 
In regards to obviousness-type double patenting rejection of claims 1, 2, 4, 5, 10, 13, 21, 26, 29, 35, 40, 40, 42 and 48 over claims 1-4 of U.S. Patent U.S. Patent Application No. 17/246,014,  the rejection is withdrawn because the present application has an earlier effective filing date than the copending Application No. 17/246,014.
 Therefore, claims 1, 2, 4, 5, 8, 10, 13, 16, 18, 19, 21, 22, 29, 35, 37, 40, 42, 44, 46, 48-50, 54, 55, 57, 59 and 61  are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00 AM- 4:30 PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626